Dore, J.
(dissenting). The evidence supports the city housing rent commission’s determination. The condition of which petitioner, landlord, complains is of his own making. Section 83 of the Multiple Dwelling Law was in effect when petitioner purchased the premises on May 21,1948. By the terms of that statute the owner was required to have a janitor, housekeeper or some other person responsible on behalf of the owner residing in the premises which was a multiple dwelling containing thirteen or more families. An apartment was available when the seller, who himself had serviced the building, moved on July 13, 1948. Ignoring the mandate of section 83, this petitioner then rented that available apartment to a rent-paying tenant, thus leaving the premises without a resident janitor. He now seeks to evict another tenant. On the state of facts disclosed, the commission properly denied the certificate of eviction.
The order appealed from should be reversed, with costs and disbursements to appellants and the determination of the temporary city housing rent commission denying petitioner a certificate of eviction should be confirmed.
Pegk, P. J., Callahan and Van Voorhis, JJ., concur in Per Curiam opinion; Dore, J., dissents and votes to reverse in an opinion in which Cohn, J., concurs.
Order affirmed, with $20 costs and disbursements to the petitioner-respondent.